EXECUTION VERSION
NOTE CONVERSION AGREEMENT


This NOTE CONVERSION AGREEMENT (this “Agreement”) is made as of November 8,
2019, by and among Sorrento Therapeutics, Inc., a Delaware corporation (the
“Company”), and the holders of convertible notes issued by the Company as is set
forth on Exhibit A hereto (each, a “Noteholder” and collectively, the
“Noteholders”). Capitalized terms in this Agreement but not defined herein shall
have the meanings given to such terms in the Original Notes (as defined below).
RECITALS


WHEREAS, each of the Noteholders is the owner of the Convertible Note, dated
June 13, 2018 (each, an “Original Note” and, collectively, the “Original
Notes”), issued by the Company pursuant to that certain Securities Purchase
Agreement, dated March 26, 2018 by and among the Company and the Noteholders (as
may be amended or restated from time to time, the “Securities Purchase
Agreement”), set forth opposite such Noteholder’s name on EXHIBIT A hereto;


WHEREAS, the Company believes it is in the best interests of the Company to
decrease the conversion price of the Original Notes to $1.70 per share of Common
Stock (as amended, the “Amended Notes”), contingent upon, each Noteholder
converting its Amended Note into common stock of the Company on the date of the
Closing (as defined below);


WHEREAS, each of the Noteholders has agreed to convert the full outstanding
Principal Amount, plus all accrued but unpaid interest thereon, of its
respective Amended Note in accordance with the terms and conditions set forth in
this Agreement; and


WHEREAS, Section 7 of each of the Original Notes provides that any provision of
an Original Note may be amended, waived or modified upon the mutual written
consent of the Company and the applicable Noteholder.


NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:


1.Amendments to Original Notes. On the terms and subject to the conditions of
this Agreement and in reliance upon the representations, warranties and
agreements contained herein, the Company hereby agrees that, effective as of the
Closing (as defined below), each of the Original Notes shall be amended as
follows:


(a) Section 1(f) of the each of the Original Notes shall be amended and restated
in its entirety to read as follows:


““Conversion Price” means $1.70, subject to adjustment as set forth in Section
6.”



1



--------------------------------------------------------------------------------



(b) The first sentence of Section 2 of the each of the Original Notes shall be
amended and restated in its entirety to read as follows:


“Upon the conversion of any portion of the Principal Amount in accordance with
Section  6, all accrued but unpaid interest on such portion of the Principal
Amount being converted shall also be converted into Conversion Shares as set
forth in Section 6.”


(c) The first sentence of Section 6(a) of the each of the Original Notes shall
be amended and restated in its entirety to read as follows:


“Subject to the limitations set forth in Section 6(f), the Purchaser may, at the
Purchaser’s option, at any time while any Principal Amount remains outstanding,
and so long as the Conversion Amount (as defined below) is equal to or greater
than the lesser of: (i) $4,000,000, and (ii) the then-outstanding Principal
Amount; convert the then-outstanding Principal Amount or any portion thereof,
plus any accrued but unpaid interest thereon (the “Conversion Amount”), into the
number of fully paid and non-assessable shares of Common Stock (the “Conversion
Shares”) determined by dividing the Conversion Amount by the Conversion Price
then in effect.”


(d) Exhibit A of the each of the Original Notes shall be amended and restated in
its entirety to read as set forth on SCHEDULE 1 hereto.


2.  Conversion of the Amended Notes.


(a) On the terms and subject to the conditions of this Agreement and in reliance
upon the representations, warranties and agreements contained herein, each
Noteholder hereby agrees that, in consideration for the Company agreeing to
amend such Noteholder’s Original Note, such Noteholder shall, on the date
hereof, convert the full Principal Amount, plus all accrued but unpaid interest,
under such Noteholder’s Amended Note into common stock of the Company by (i)
delivering to the Company a duly executed conversion notice for such
Noteholder’s Amended Note, in the form attached hereto as SCHEDULE 1; and (ii)
delivering to the Company the Original Note for cancellation.


(b) Within two business days following the Company’s receipt of the items
specified in the last sentence of Section 2(a) with respect to a Noteholder, the
Company shall issue and deliver to such Noteholder a certificate or
certificate(s) representing the shares of the Company’s common stock issuable
upon conversion of the Amended Note (the “Note Shares”), and will promptly
thereafter deliver to such Noteholder a check representing the payment of cash
in lieu of fractional shares in the amount set forth opposite such Noteholder’s
name on EXHIBIT A hereto under the heading “Cash in Lieu”. The number of Note
Shares set forth opposite such Noteholder’s name on EXHIBIT A hereto under the
heading “Restricted Shares” (such Note Shares, the “Restricted Note Shares”)
shall bear the legend required by Section 10(a) of the Securities Act of 1933,
as amended (the “Securities Act”).


3. Closing. The closing of each of: (a) the effectiveness of the amendments to
the Original Notes as contemplated in Section 1, and (b) the conversion of the
Original Notes by the Noteholders as contemplated in Section 2 (the “Closing”),
shall be deemed to occur
2



--------------------------------------------------------------------------------



simultaneously and take place at 9:00 A.M. on the date hereof, at the offices of
Paul Hastings LLP, 1117 S. California Avenue, Palo Alto, California 94304, or at
such other time or place as the parties hereto may mutually agree, upon the
physical or electronic exchange among the parties and their counsel of all
documents and deliverables required under this Agreement. From and after the
Closing, the Amended Notes shall solely represent the right to receive the Note
Shares hereunder, no amounts shall remain outstanding under the Amended Notes
and the Amended Notes shall be cancelled and otherwise be of no further force or
effect.


4. Representations and Warranties of the Noteholders. Each Noteholder hereby
represents and warrants, severally and not jointly, to the Company as follows:


(a) This Agreement has been duly and validly authorized, executed and delivered
by such Noteholder and constitutes the legal, valid and binding agreement of
such Noteholder, enforceable against it in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting the enforcement of creditors’ rights generally or general
principles of equity; such Noteholder has full power and authority to execute
and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby.


(b) Such Noteholder has good and valid title to the Original Note set forth
opposite such Noteholder’s name on EXHIBIT A hereto and owns and holds the
entire right, title and interest in and to the Original Note, free and clear of
any liens, claims or encumbrances (other than those arising as a result of this
Agreement) and such Original Note is not subject to any contract, agreement,
arrangement, commitment or understanding restricting or otherwise relating to
the disposition of such Original Note.


(c) Such Noteholder understands that such Noteholder’s Amended Note and Note
Shares are being offered and sold to it in reliance on specific exemptions from
the registration requirements of United States federal and state securities laws
and that the Company is relying in part upon the truth and accuracy of, and such
Noteholder’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Noteholder set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Noteholder to complete the offer and sale of such Noteholder’s Amended Note and
Note Shares in accordance with this Agreement.


(d) Such Noteholder understands that the certificates representing the
Restricted Note Shares will bear the legend set forth in Section 6 hereof and
understands that the Restricted Note Shares may not be resold or otherwise
transferred except in a transaction registered under the Securities Act or
unless an exemption from such registration is available.


(e) Such Noteholder has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to offer
and sale of such Noteholder’s Amended Note and Note Shares in accordance with
this Agreement which have been requested by such Noteholder. Such Noteholder has
been afforded the opportunity to ask questions of the Company. Neither such
inquiries nor any other due diligence investigations conducted by such
Noteholder or its representatives shall modify, amend or affect such
Noteholder’s right to rely on the Company’s representations and warranties
contained herein.
3



--------------------------------------------------------------------------------



Such Noteholder acknowledges that all of the documents filed by the Company with
the SEC under Sections 13(a), 14(a) or 15(d) of the Exchange Act that have been
posted on the SEC’s EDGAR site are available to such Noteholder.


(f) Such Noteholder is an “accredited investor” as that term is defined in Rule
501 of Regulation D under the Securities Act.


(g) Such Noteholder understands that its investment in such Noteholder’s Amended
Note and Note Shares involves a high degree of risk. Such Noteholder is able to
bear the risk of an investment in such Noteholder’s Amended Note and Note Shares
including, without limitation, the risk of total loss of its investment. Such
Noteholder has sought such accounting, legal and tax advice as it has considered
necessary to make an informed investment decision with respect to the issuance
and sale of such Noteholder’s Amended Note and Note Shares in accordance with
this Agreement. Such Noteholder is not relying on any advice or representation
of the Company in connection with entering into this Agreement or the
transactions contemplated hereunder or thereunder (other than the
representations made by the Company in this Agreement) and has not received from
the Company any assurance or guarantee as to the merits (whether legal,
regulatory, tax, financial or otherwise) of entering into this Agreement or the
performance of such Noteholder’s obligations hereunder.


(h) Such Noteholder is acquiring the Restricted Note Shares for its own account,
not as nominee or agent, and not with a view towards distribution thereof, and
such Noteholder has no present intention of selling, granting any participation
in or otherwise distributing the same in violation of the Securities Act or any
applicable state securities laws. Such Noteholder is acquiring the Restricted
Note Shares in the ordinary course of its business. Such Noteholder does not
presently have any agreement or understanding, directly or indirectly, with any
Person to distribute any of the Restricted Note Shares.


(i) Such Noteholder is not acquiring the Note Shares as a result of any
advertisement, article, notice or other communication regarding the Note Shares
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
advertisement.


5. Representations, Warranties and Covenants of the Company. The Company hereby
represents and warrants to each of the Noteholders as follows:


(a) The Company has all requisite corporate power and authority to enter into
this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. This Agreement has been duly and validly
authorized, executed and delivered by the Company and constitutes the legal,
valid and binding agreement of the Company, enforceable against it in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or similar laws affecting the enforcement of
creditors’ rights generally or general principles of equity.


(b) The Note Shares have been duly and validly authorized and, when issued in
accordance with the terms of this Agreement and the Amended Notes, will be
validly issued, fully paid and non-assessable and not subject to any preemptive
rights or similar rights.


4



--------------------------------------------------------------------------------



6. Legends. Each Noteholder understands that, unless and until such time as the
Restricted Note Shares are registered in accordance with this Agreement or may
be sold pursuant to Rule 144 of the Securities Act without any restriction as to
the number of securities as of a particular date that can then be immediately
sold, each Restricted Note Share (and all securities issued in exchange therefor
or in substitution thereof) shall bear a restricted security legend
substantially in the following form (in addition to any legend required by
applicable state securities or “blue sky” laws):


“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE
STATE SECURITIES LAWS AND MAY BE OFFERED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED,
TRANSFERRED OR OTHERWISE DISPOSED OF (EACH, A “TRANSFER”) ONLY IF SUCH
SECURITIES ARE REGISTERED UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS OR IF SUCH TRANSFER IS MADE PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT AND SUCH STATE SECURITIES LAWS AFTER
PROVIDING AN OPINION OF COUNSEL TO SUCH EFFECT.”


7. Resale Registration.


(a) No later than December 9. 2019, the Company shall (i) file with the
Securities and Exchange Commission, or (ii) have filed with the SEC, a resale
registration statement (together with any New Resale Registration Statement (as
defined below), the “Resale Registration Statement”) pursuant to Rule 415 under
the Securities Act pursuant to which all of the Restricted Note Shares (the
“Registrable Securities”) shall be included (on the initial filing or by
supplement or amendment thereto) to enable the public resale on a delayed or
continuous basis of the Registrable Securities by the Noteholders. The Company
shall file the Resale Registration Statement on such form as the Company may
then utilize under the rules of the SEC and use its best efforts to have the
Resale Registration Statement declared effective under the Securities Act as
soon as practicable, but in no event more than the earlier of: (A) 120 days
following the date of the Closing, and (B) five business days after the date the
Company receives written notification from the SEC that the Resale Registration
Statement will not be reviewed. The Company agrees to use its best efforts to
maintain the effectiveness of the Resale Registration Statement, including by
filing any necessary post-effective amendments and prospectus supplements, or,
alternatively, by filing one or more new registration statements (each, a “New
Resale Registration Statement”) relating to the Registrable Securities as
required by Rule 415 under the Securities Act, continuously until the date that
is the earlier of (i) four (4) years following the date of effectiveness of the
Resale Registration Statement, or (ii) the date on which the Noteholders no
longer hold any Registrable Securities covered by such Resale Registration
Statement.


8. Provisions Relating to Registration.



5



--------------------------------------------------------------------------------



(a) Notwithstanding any other provisions of this Agreement to the contrary, the
Company shall cause (i) the Resale Registration Statement (as of the effective
date of the Resale Registration Statement), any amendment thereof (as of the
effective date thereof) or supplement thereto (as of its date), (A) to comply in
all material respects with the applicable requirements of the Securities Act and
the rules and regulations of the SEC, and (B) not to contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein not
misleading, and (ii) any related prospectus, preliminary prospectus and any
amendment thereof or supplement thereto, as of its date, (1) to comply in all
material respects with the applicable requirements of the Securities Act and the
rules and regulations of the SEC, and (2) not to contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however, the
Company shall have no such obligations or liabilities with respect to any
written information pertaining to a Noteholder and furnished to the Company by
or on behalf of such Noteholder specifically for inclusion therein.


(b) The Company shall notify the Noteholders: (i) when the Resale Registration
Statement, or any amendment thereto has been filed with the SEC and when the
Resale Registration Statement or any post-effective amendment thereto has become
effective; (ii) of any request by the SEC for amendments or supplements to the
Resale Registration Statement or the prospectus included therein or for
additional information; (iii) of the issuance by the SEC of any stop order
suspending the effectiveness of the Resale Registration Statement or the
initiation of any proceedings for that purpose and of any other action, event or
failure to act that would cause the Resale Registration Statement not to remain
effective; and (iv) of the receipt by the Company of any notification with
respect to the suspension of the qualification or exemption from qualification
of any Registrable Securities for sale in any jurisdiction or the initiation of
any proceeding for such purpose.


(c) As promptly as practicable after becoming aware of such event, the Company
shall notify the Noteholders of the happening of any event (a “Suspension
Event”), of which the Company has knowledge, as a result of which the prospectus
included in the Resale Registration Statement as then in effect, includes an
untrue statement of a material fact or omission to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and use its best efforts promptly to prepare a supplement or
amendment to the Resale Registration Statement to correct such untrue statement
or omission, and deliver such number of copies of such supplement or amendment
to a Noteholder as such Noteholder may reasonably request; provided, however,
that, for not more than 45 consecutive trading days (or a total of not more than
120 trading days in any 12 month period), the Company may delay, to the extent
permitted by and in a manner not in violation of applicable securities laws, the
disclosure of material non-public information concerning the Company (as well as
prospectus or Resale Registration Statement updating), the disclosure of which
at the time is not, in the good faith opinion of the Company, in the best
interests of the Company; provided, further, that, if the Resale Registration
Statement was not filed on Form S-3, such number of days shall not include the
15 calendar days following the filing of any Current Report on Form 8-K,
Quarterly Report on Form 10-Q or Annual Report on Form 10-K, or other comparable
form, for purposes of filing a post-effective amendment to the Resale
Registration Statement.



6



--------------------------------------------------------------------------------



(d) Upon a Suspension Event, the Company shall give written notice (a
“Suspension Notice”) to the Noteholders to suspend sales of the affected
Registrable Securities, and such notice shall state that such suspension shall
continue only for so long as the Suspension Event or its effect is continuing
and the Company is pursuing with reasonable diligence the completion of the
matter giving rise to the Suspension Event or otherwise taking all reasonable
steps to terminate suspension of the effectiveness or use of the Resale
Registration Statement. In no event shall the Company, without the prior written
consent of the applicable Noteholder, disclose to such Noteholder any of the
facts or circumstances giving rise to the Suspension Event. No Noteholder shall
effect any sales of the Registrable Securities pursuant to such Resale
Registration Statement (or such filings), at any time after it has received a
Suspension Notice and prior to receipt of an End of Suspension Notice. The
Noteholders may resume effecting sales of the Registrable Securities under the
Resale Registration Statement (or such filings), following further notice to
such effect (an “End of Suspension Notice”) from the Company. This End of
Suspension Notice shall be given by the Company to the Noteholders in the manner
described above promptly following the conclusion of any Suspension Event and
its effect.


(e) Notwithstanding any provision herein to the contrary, if the Company gives a
Suspension Notice pursuant to this Section 8 with respect to the Resale
Registration Statement, the Company shall extend the period during which the
Resale Registration Statement shall be maintained effective under this Agreement
by the number of days during the period from the date of the giving of the
Suspension Notice to and including the date when the Noteholders shall have
received the End of Suspension Notice and copies of the supplemented or amended
prospectus necessary to resume sales.


(f) The Company shall bear all Registration Expenses incurred in connection with
the registration of the Registrable Securities pursuant to this Agreement.
“Registration Expenses” shall mean any and all expenses incident to the
performance of or compliance with this Agreement, including without limitation:
(i) all registration and filing fees; (ii) all fees and expenses associated with
a required listing of the Registrable Securities on any securities exchange;
(iii) fees and expenses with respect to filings required to be made with an
exchange or any securities industry self-regulatory body; (iv) fees and expenses
of compliance with securities or “blue sky” laws (including reasonable fees and
disbursements of counsel for the underwriters or holders of securities in
connection with blue sky qualifications of the securities and determination of
their eligibility for investment under the laws of such jurisdictions); (v)
printing, messenger, telephone and delivery expenses of the Company; (vi) fees
and disbursements of counsel for the Company and customary fees and expenses for
independent certified public accountants retained by the Company (including the
expenses of any comfort letters, or costs associated with the delivery by
independent certified public accountants of a comfort letter or comfort letters,
if such comfort letter or comfort letters is required by the managing
underwriter); (vii) securities acts liability insurance, if the Company so
desires; (viii) all internal expenses of the Company (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties); (ix) the expense of any annual audit; and (x) the
fees and expenses of any Person, including special experts, retained by the
Company; provided, however that “Registration Expenses” shall not include
underwriting fees, discounts or commissions attributable to the sale of the
Registrable Securities or any legal fees and expenses of counsel to the
Noteholders.



7



--------------------------------------------------------------------------------



(g) Notwithstanding anything to the contrary contained in this Agreement, the
Company shall not be required to include Registrable Securities in the Resale
Registration Statement unless the Noteholder owning the Registrable Securities
to be registered on the Resale Registration Statement, following reasonable
advance written request by the Company, furnishes to the Company, at least 10
business days prior to the scheduled filing date of the Resale Registration
Statement, an executed stockholder questionnaire in the form attached hereto as
EXHIBIT B.


9. Indemnification with Respect to Registration


(a) In the event of the offer and sale of the Registrable Securities held by the
Noteholders under the Securities Act, the Company agrees to indemnify and hold
harmless each Noteholder and its directors, officers, employees, Affiliates and
agents and each Person who controls such Noteholder within the meaning of the
Securities Act or the Exchange Act (collectively, the “Noteholder Indemnified
Parties”) from and against any losses, claims, damages or liabilities, joint or
several, or any actions in respect thereof to which each Noteholder Indemnified
Party may become subject under the Securities Act or the Exchange Act, insofar
as such losses, claims, damages, liabilities or actions arise out of or are
based upon (i) any untrue statement or alleged untrue statement of a material
fact contained in the Resale Registration Statement or in any amendment thereof,
in each case at the time such became effective under the Securities Act, or in
the preliminary prospectus or other information that is deemed, under Rule 159
promulgated under the Securities Act to have been conveyed to purchasers of
securities at the time of sale of such securities (“Disclosure Package”), in the
prospectus or in any amendment thereof or supplement thereto, or (ii) the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
Disclosure Package or any prospectus, in the light of the circumstances under
which they were made) not misleading, and shall reimburse, as incurred, the
Noteholder Indemnified Parties for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability or action in respect thereof; provided, however, that
the Company shall not be liable in any such case to the extent that such loss,
claim, damage or liability arises out of or is based upon any untrue statement
or omission made in the Resale Registration Statement, the Disclosure Package,
any prospectus or in any amendment thereof or supplement thereto in reliance
upon and in conformity with written information pertaining to a Noteholder and
furnished to the Company by or on behalf of such Noteholder Indemnified Party
specifically for inclusion therein; provided further, however, that the Company
shall not be liable in any such case to the extent that such loss, claim, damage
or liability arises out of or is based upon any untrue statement or alleged
untrue statement or omission or alleged omission made in the Disclosure Package,
where (A) such statement or omission had been eliminated or remedied in any
subsequently filed amended prospectus or prospectus supplement (the Disclosure
Package, together with such updated documents, the “Updated Disclosure
Package”), the filing of which such Noteholder had been notified in accordance
with the terms of this Agreement, (B) such Updated Disclosure Package was
available at the time such Noteholder sold Registrable Securities under the
Resale Registration Statement, (C) such Updated Disclosure Package was not
furnished by such Noteholder to the Person asserting the loss, liability, claim,
damage or liability, or an underwriter involved in the distribution of such
Registrable Securities, at or prior to the time such furnishing is required by
the Securities Act, and (D) the Updated Disclosure Package would have cured the
defect giving
8



--------------------------------------------------------------------------------



rise to such loss, liability, claim, damage or action; and provided further,
however, that this indemnity agreement will be in addition to any liability that
the Company may otherwise have to such Noteholder Indemnified Party. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of any Noteholder Indemnified Parties and shall survive the
transfer of the Registrable Securities by any Noteholder.


(b) As a condition to including any Registrable Securities to be offered by a
Noteholder in any registration statement filed pursuant to this Agreement, such
Noteholder agrees to severally and not jointly indemnify and hold harmless the
Company, each of its directors, each of its officers who signs the Resale
Registration Statement, as well as any officers, employees, Affiliates and
agents of the Company, and each Person, if any, who controls the Company within
the meaning of the Securities Act or the Exchange Act (a “Company Indemnified
Party”) from and against any losses, claims, damages or liabilities or any
actions in respect thereof, to which a Company Indemnified Party may become
subject under the Securities Act or the Exchange Act, insofar as such losses,
claims, damages, liabilities or actions arise out of or are based upon (i) any
untrue statement or alleged untrue statement of a material fact contained in the
Resale Registration Statement or in any amendment thereof, in each case at the
time such became effective under the Securities Act, or in any Disclosure
Package, prospectus or in any amendment thereof or supplement thereto, or (ii)
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of the
Disclosure Package or any prospectus, in the light of the circumstances under
which they were made) not misleading, but in each case only to the extent that
the untrue statement or omission or alleged untrue statement or omission was
made in reliance upon and in conformity with written information pertaining to
such Noteholder and furnished to the Company by or on behalf of such Noteholder
specifically for inclusion therein; and, subject to the limitation immediately
preceding this clause, shall reimburse, as incurred, the Company Indemnified
Parties for any legal or other expenses reasonably incurred by them in
connection with investigating or defending any loss, claim, damage, liability or
action in respect thereof. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Noteholder, or any
such director, officer, employees, Affiliates and agents and shall survive the
transfer of such Registrable Securities by such Noteholder, and such Noteholder
shall reimburse the Company, and each such director, officer, employees,
Affiliates and agents for any legal or other expenses reasonably incurred by
them in connection with investigating, defending, or settling and such loss,
claim, damage, liability, action, or proceeding; provided, however, that the
indemnity amount contained in this Section 9(b) shall in no event exceed the
gross proceeds from the offering received by such Noteholder. Such indemnity
shall remain in full force and effect, regardless of any investigation made by
or on behalf of the Company or any such director, officer, employees, Affiliates
and agents and shall survive the transfer by a Noteholder of such Registrable
Securities.


(c) Promptly after receipt by a Noteholder Indemnified Party or a Company
Indemnified Party (each, an “Indemnified Party”) of notice of the commencement
of any action or proceeding (including a governmental investigation), such
Indemnified Party will, if a claim in respect thereof is to be made against the
indemnifying party under this Section 9, notify the indemnifying party of the
commencement thereof; but the omission to so notify the indemnifying party will
not relieve the indemnifying party from liability under Sections 9(a) or 9(b)
unless and to the extent it did not otherwise learn of such action and the
indemnifying party has been
9



--------------------------------------------------------------------------------



materially prejudiced by such failure. In case any such action is brought
against any Indemnified Party, and it notifies the indemnifying party of the
commencement thereof, the indemnifying party will be entitled to participate
therein and, to the extent that it may wish, jointly with any other indemnifying
party similarly notified, to assume the defense thereof, with counsel reasonably
satisfactory to such Indemnified Party (who shall not, except with the consent
of the Indemnified Party, be counsel to the indemnifying party), and after
notice from the indemnifying party to such Indemnified Party of its election so
to assume the defense thereof the indemnifying party will not be liable to such
Indemnified Party under this Section 9 for any legal or other expenses, other
than reasonable costs of investigation, subsequently incurred by such
Indemnified Party in connection with the defense thereof; provided, however, if
such Indemnified Party shall have been advised by counsel that there are one or
more defenses available to it that are in conflict with those available to the
indemnifying party (in which case the indemnifying party shall not have the
right to direct the defense of such action on behalf of the Indemnified Party),
the reasonable fees and expenses of such Indemnified Party’s counsel shall be
borne by the indemnifying party. In no event shall the indemnifying party be
liable for the fees and expenses of more than one counsel (together with
appropriate local counsel) at any time for any Indemnified Party in connection
with any one action or separate but substantially similar or related actions
arising in the same jurisdiction out of the same general allegations or
circumstances. No indemnifying party shall, without the prior written consent of
the Indemnified Party (not to be unreasonably withheld or delayed), effect any
settlement of any pending or threatened action in respect of which any
Indemnified Party is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party unless such settlement (i) includes
an unconditional release of such Indemnified Party from all liability on any
claims that are the subject matter of such action, and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act by or
on behalf of any Indemnified Party. If the indemnification provided for in this
Section 9 is unavailable or insufficient to hold harmless an Indemnified Party
under Sections 9(a) or 9(b), then each indemnifying party shall contribute to
the amount paid or payable by such Indemnified Party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to in
Sections 9(a) or 9(b) in such proportion as is appropriate to reflect the
relative fault of the indemnifying party or parties on the one hand and the
Indemnified Party on the other in connection with the statements or omissions
that resulted in such losses, claims, damages or liabilities (or actions in
respect thereof) as well as any other relevant equitable considerations. The
relative fault of the parties shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company on the one hand or a Noteholder or Noteholder
Indemnified Party, as the case may be, on the other, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The amount paid by an Indemnified Party as a result
of the losses, claims, damages or liabilities referred to in the first sentence
of this Section 9(c) shall be deemed to include any legal or other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any action or claim that is the subject of this Section 9(c). The
parties agree that it would not be just and equitable if contributions were
determined by pro rata allocation (even if a Noteholder was treated as one
entity for such purpose) or any other method of allocation that does not take
account of the equitable considerations referred to above. Notwithstanding any
other provision of this Section 9(c), no Noteholder shall be required to
contribute any amount in excess of the amount by which the net proceeds received
by such Noteholder from the sale of the Registrable Securities pursuant
10



--------------------------------------------------------------------------------



to the Resale Registration Statement exceeds the amount of damages that such
Noteholder has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.


(d) The agreements contained in this Section 9 shall survive the sale of the
Registrable Securities pursuant to the Resale Registration Statement, and shall
remain in full force and effect, regardless of any termination or cancellation
of this Agreement or any investigation made by or on behalf of any Indemnified
Party.


10. Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement shall be given in
accordance with Section 16 of the Securities Purchase Agreement.


11. Governing Law. This Agreement shall be construed under the laws of the State
of California, without regard to principles of conflicts of law or choice of law
that would permit or require the application of the laws of another
jurisdiction. All actions or proceedings arising directly or indirectly from or
in connection this Agreement shall be resolved in accordance with Section 10 of
the Securities Purchase Agreement.


12. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.


13. Counterparts; “.pdf” copies. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a .pdf or other form of
electronic signature shall be considered due execution and shall be binding upon
the signatory thereto with the same force and effect as if the signature were an
original, not a .pdf or other form of electronic signature.


14. No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.


15. Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.


16. Amendment; Waiver; Consent. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed by each
of the parties hereto. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right.



11



--------------------------------------------------------------------------------



17. Costs and Expenses. All expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such expenses.


18. Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.


19. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.


IN WITNESS WHEREOF, the parties have executed this Note Conversion Agreement as
of the date first set forth above.
THE COMPANY:


SORRENTO THERAPEUTICS,INC.




By: /s/ Henry Ji, Ph.D.
Name: Henry Ji, Ph.D.
Title: President, Chief Executive Officer and        Chairman of the Board

























12



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Note Conversion Agreement as
of the date first set forth above.


NOTEHOLDER:


ASIA PACIFIC MEDTECH (BVI) LIMITED




By:/s/ Nana Gu


Name: Nana Gu


Title: Director




































































13



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Note Conversion Agreement as
of the date first set forth above.


NOTEHOLDER:


FAMOUS SINO LIMITED




By: /s/ Guangze Wu


Name: Guangze Wu


Title: Director



































































14



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Note Conversion Agreement as
of the date first set forth above.


NOTEHOLDER:


CHINA IN SHINE INVESTMENT LIMITED




By: /s/ Chit Fung


Name:Chit Fung


Title: Director



































































15



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Note Conversion Agreement as
of the date first set forth above.


NOTEHOLDER:


HIMARK GROUP (HOLDINGS) COMPANY    LIMITED




By: /s/ Na O


Name: Na O


Title: Director

































































16



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Note Conversion Agreement as
of the date first set forth above.


NOTEHOLDER:


SUCCESS INDICATOR INVESTMENTS       LIMITED




By: /s/ Kang Li


Name: Kang Li


Title: Director

































































17



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Note Conversion Agreement as
of the date first set forth above.


NOTEHOLDER:


PIPELINE VENTURES,LLC


By: /s/ Patrick Lin


Name: Patrick Lin


Title: Partner








































































18



--------------------------------------------------------------------------------



Exhibit A


Noteholders



NamePrincipal Amount of Note PurchasedAccrued Interest (Through 11/8/19)Total
Principal and InterestNote SharesRegistered SharesRestricted SharesCash in Lieu
of Fractional SharesAsia Pacific MedTech (BVI)
Limited$10,000,000.00$178,082.19$10,178,082.195,987,107  1,426,0244,561,083  $0.29Famous
Sino
Limited$5,610,000.00$99,904.11$5,709,904.113,358,767  800,0002,558,767  $0.21China
In Shine Investment
Limited$7,713,750.00$137,368.15$7,851,118.154,618,304  1,100,0003,518,304  $1.35Himark
Group (Holdings) Company
Limited$7,012,500.00$124,880.14$7,137,380.144,198,458  1,000,0003,198,458  $1.54Success
Indicator Investments
Limited$7,012,500.00$124,880.14$7,137,380.144,198,458  1,000,0003,198,458  $1.54Pipeline
Ventures,
LLC$500,000.00$8,904.11$508,904.11299,355  71,301228,054  $0.61TOTAL$37,848,750.00$674,018.84$38,522,768.8422,660,449  5,397,32517,263,124  $5.54  






19



--------------------------------------------------------------------------------



EXHIBIT B


FORM OF SELLING STOCKHOLDER QUESTIONNAIRE


SORRENTO THERAPEUTICS, INC.


SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE


The undersigned holder of shares of Common Stock issued by Sorrento
Therapeutics, Inc. upon conversion of convertible notes (the “Company”)
understands that the Company intends to file with the Securities and Exchange
Commission a registration statement on Form S-3 (the “Resale Registration
Statement”) for the registration and the resale under Rule 415 of the Securities
Act of 1933, as amended (the “Securities Act”), of the Registrable Securities in
accordance with the terms of the Note Conversion Agreement, dated November 8,
2019, by and among the Company and the several signatories thereto (the “Note
Conversion Agreement”). All capitalized terms not otherwise defined herein shall
have the meanings ascribed thereto in the Note Conversion Agreement.


In order to sell or otherwise dispose of any Registrable Securities pursuant to
the Resale Registration Statement, a holder of Registrable Securities generally
will be required to be named as a selling stockholder in the related prospectus
or a supplement thereto (as so supplemented, the “Prospectus”), deliver the
Prospectus to purchasers of Registrable Securities (including pursuant to Rule
172 under the Securities Act) and be bound by the provisions of the Note
Conversion Agreement. Holders must complete and deliver this notice and
questionnaire (“Notice and Questionnaire”) in order to be named as selling
stockholders in the Prospectus. Certain legal consequences arise from being
named as a selling stockholder in the Resale Registration Statement and the
Prospectus. Holders of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not named as
a selling stockholder in the Resale Registration Statement and the Prospectus.


NOTICE


The undersigned holder (the “Selling Stockholder”) of Registrable Securities
hereby gives notice to the Company of its intention to sell or otherwise dispose
of Registrable Securities owned by it and listed below in Part III(b) pursuant
to the Resale Registration Statement. The undersigned, by signing and returning
this Notice and Questionnaire, understands and agrees that it will be bound by
the terms and conditions of this Notice and Questionnaire and the Note
Conversion Agreement.


The undersigned hereby provides the following information to the Company and
represents and warrants that such information is materially accurate and
complete:












20



--------------------------------------------------------------------------------



QUESTIONNAIRE
PART 1. Name:


1.1 Full legal name of the Selling Stockholder:





1.2 Full legal name of the registered holder (if not the same as Part I(a)
above) through which the Registrable Securities listed in Part III below are
held:





1.3 Full legal name of any natural control person (which means a natural person
who directly or indirectly alone or with others has power to vote or dispose of
the Registrable Securities listed in Part III below):





PART II. Notices to Selling Stockholder:


(a) Address:



(b) Telephone:



(c) Fax:



(d) Contact person:



(e) E-mail address of contact person:







PART III. Beneficial Ownership of Registrable Securities:


(a) Type and number of Registrable Securities beneficially owned:
_____________________________________________________
_____________________________________________________
_____________________________________________________



21



--------------------------------------------------------------------------------



(b) Number of shares of Common Stock to be registered for resale pursuant to
this Notice and Questionnaire:
_____________________________________________________
_____________________________________________________
_____________________________________________________


PART IV. Broker-Dealer Status:


(a) Are you a broker-dealer?
Yes No


(b) If you answered “yes” to Part IV(a) above, did you receive your Registrable
 Securities as compensation for investment banking services provided to the
Company?
Yes No


Note: If you answered “no”, the SEC’s staff has indicated that you should be
identified as an underwriter in the Resale Registration Statement.


(c) Are you an affiliate of a broker-dealer?
Yes No


If you answered “yes”, provide a narrative explanation below:





(d) If you are an affiliate of a broker-dealer, do you certify that you bought
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any Person to
distribute the Registrable Securities?
Yes No


Note: If you answered “no”, the SEC’s staff has indicated that you should be
identified as an underwriter in the Resale Registration Statement.


PART V. Beneficial Ownership of Other Securities of the Company Owned by the
Selling Stockholder:


Except as set forth below in this Part V, the undersigned is not the beneficial
or registered owner of any securities of the Company, other than the Registrable
Securities listed above in Part III.
Type and amount of other securities beneficially owned:






22



--------------------------------------------------------------------------------



PART VI. Relationships with the Company:


a.Have you or any of your affiliates, officers, directors or principal equity
holders (owners of 5% or more of the equity securities of the undersigned) held
any position or office or have you had any other material relationship with the
Company (or its predecessors or affiliates) within the past three years?
Yes No




a.If your response to Part VI(a) above is “yes”, please state the nature and
duration of your relationship with the Company:







PART VII. Plan of Distribution:


The undersigned has reviewed the form of Plan of Distribution attached as Annex
A hereto, and hereby confirms that, except as set forth below, the information
contained therein regarding the undersigned and its plan of distribution is
correct and complete.


State any exceptions here:





The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the effective date of any applicable Resale Registration
Statement. All notices hereunder shall be delivered as set forth in the Note
Conversion Agreement. In the absence of any such notification, the Company shall
be entitled to continue to rely on the accuracy of the information in this
Notice and Questionnaire.


By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Parts I through VII above and the inclusion
of such information in the Resale Registration Statement and the Prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of any such Resale Registration
Statement and Prospectus.


By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder, particularly Regulation M
in connection with any offering of Registrable Securities pursuant to the Resale
Registration Statement. The undersigned also acknowledges
23



--------------------------------------------------------------------------------



that it understands that the answers to this Notice and Questionnaire are
furnished for use in connection with registration statements filed pursuant to
the Note Conversion Agreement and any amendments or supplements thereto filed
with the SEC pursuant to the Securities Act.


The undersigned confirms that, to the best of his/her knowledge and belief, the
foregoing answers to this Notice and Questionnaire are correct.


IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.


Dated: _____________
Selling Stockholder:


_______________________________________
Name of Entity or Individual


By:____________________________________
Name: _________________________________
Title: __________________________________























































24



--------------------------------------------------------------------------------



SCHEDULE 1


EXHIBIT A


NOTICE OF CONVERSION


Reference is made to that certain Convertible Promissory Note dated June 13,
2018 in the original principal amount of $______________________ issued to the
undersigned by Sorrento Therapeutics, Inc., a Delaware corporation (the
“Company”), as amended by that certain Note Conversion Agreement, dated as of
November 8, 2019, by and among the Company, the undersigned and certain other
holders of convertible promissory notes issued by the Company (as may be amended
or restated from time to time, the “Note”). Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to them in the
Note.


Pursuant to Section 6 of the Note, the undersigned hereby irrevocably elects to
convert the full Principal Amount of the Note outstanding on the date hereof,
plus all accrued but unpaid interest on the Principal Amount of the Note being
converted, into shares of Common Stock (“Conversion Shares”) at the Conversion
Price in effect on the date hereof and on the terms and subject to the
conditions set forth in Section 6 of the Note.


If the Conversion Shares are to be issued in the name of a Person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto. No fee will be charged to undersigned for any conversion except as
provided herein.


Name of Purchaser: __________________________________


____________________________


By: _______________________________________________




Name: _____________________________________________     
_____________________________________________


Title: ______________________________________________


Date: ______________________________________________


Address to which certificates representing Conversion Shares      and any check
for fractional shares should be delivered:
__________________________________________________
___________________________________________
__________________________________________________
___________________________________________
__________________________________________________




25

